Exhibit 10.47

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is by and between HARBOR BIOSCIENCES,
INC., a Delaware corporation (the “Licensor”) having offices at 9171 Towne
Centre Drive, Suite 180, San Diego, California 92122, and CHINA INSTITUTE OF
PHARMACEUTICAL INDUSTRY a Beijing corporation operating under the law of the
People’s Republic of China (the “Licensee”) having offices at 1320 Beijing Road
(W), Shanghai, P.R. China.

RECITALS

LICENSOR owns certain patents, patent applications and/or Know-How related to
the experimental drug HE3235 Apoptone® and wishes to license it’s rights in such
intellectual property in the People’s Republic of China (the “PRC”) and the
Special Administrative Region of Hong Kong (“Hong Kong”) to permit its
commercial development and use in those geographic areas; and

LICENSEE wishes to acquire a license to further develop, practice and
commercialize those intellectual property rights in China and Hong Kong.

LICENSOR AND LICENSEE intend to enter into one or more subsequent agreements
that will expand the scope of licensed subject matter and that will facilitate
the commercialization of related or other medical technology throughout the
world.

AGREEMENT

THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties hereby agree as follows:

1. EFFECTIVE DATE. The Effective Date of this agreement is December 22, 2010.

2. DEFINITIONS AND GENERAL PROVISIONS. Capitalized terms in this Agreement have
the meanings given herein, including the following defined terms. Other terms
have their ordinary meaning in commerce.

(a) Affiliate means any company, PRC or Hong Kong government agency or ministry
of competent jurisdiction, corporation or business organization which any party
to this Agreement directly or indirectly controls or any company, corporation or
business organization by which any party to this Agreement is directly or
indirectly controlled; or any company, corporation or business organization with
which any party to this Agreement is under common, direct, or indirect control.
For purposes of this agreement the term “control” and “controlled” shall mean
the holding of 20% or more of the voting stock or other ownership of the
company, corporation, or business organization involved.

(b) Collaborator means an individual, organization or business entity who is
obligated to maintain Confidential Information in confidence and who can and has
agreed to assign intellectual property rights related to HE3235 or related
subject matter to Licensor, Licensee or their Affiliates, Sublicensees or
licensees.



--------------------------------------------------------------------------------

(c) Competing Generic Product means a composition, formulation or Dosage Form
that contains HE3235 and is sold for the treatment of a disease or condition
within the Field of Use, wherein such formulation or Dosage Form sale is
documented to have been made by a third party who is or may be in competition
with Licensee, its Affiliates or Sublicensees.

(d) Confidential Information means (i) all information related or applicable to
HE3235 provided by or on behalf of the Licensor to Licensee, Sublicensees or
their Affiliates in connection with activities under this Agreement and (ii) all
data and information developed in or as a result of activities undertaken by
Licensor, Licensee, Sublicensees or their Affiliates in connection with
activities related to HE3235 under this Agreement. Confidential Information may
be provided in oral, written, graphic or electronic form, including but not
limited to Licensor’s Know-How and Licensed Products. Confidential Information
includes inventions, discoveries, trade secrets, know-how, ideas, drawings,
models, designs, specifications, techniques, formulations, ingredients, samples,
HE3235 manufacturing and analysis methods or protocols, processes,
documentation, control information, product data, clinical and preclinical data,
regulatory documents, supplier lists, purchase and sales records, customer
lists, marketing plans, financial information, research plans and all
information relating to any parties’ analysis of Confidential Information.
Notwithstanding the foregoing, Confidential Information does not include any
information which any party under this Agreement can prove by competent written
evidence: (i) is now, or hereafter becomes generally known or available through
no act or failure to act on the part of a disclosing party hereunder; (ii) is
known by any party hereunder at the time of receiving such information; (iii) is
hereafter furnished to any party hereunder by a third party, as a matter of
right and without restriction on disclosure; (iv) is the subject of a written
permission to disclose provided by a disclosing party who is subject to the
terms of this Agreement or (v) is required by law or regulation to be disclosed,
provided that if a disclosure of any Confidential information is required under
a law or regulation, the parties who is subject to the terms of this Agreement
will cooperate to limit the scope of such disclosure and they will take any
steps available to limit its further disclosure or publication, unless agreed to
otherwise in writing. Confidential Information includes the terms of this
Agreement and the parties thereto. Licensor or Licensee may request permission
to release or publish Confidential Information of the other party, who can elect
only in writing to allow the release or publication.

(e) Dosage Form means HE3235 itself or any composition or formulation containing
HE3235. Dosage Forms include compositions typically used in clinical,
pharmaceutical and related uses, e.g., powders, tablets, capsules, gelcaps and
aqueous and non-aqueous liquid compositions suitable for administration of
HE3235.

(f) Field of Use means the therapeutic use of HE3235 to treat or prevent any
disease or disease symptom, particularly cancers, precancers and related
conditions such as lung cancer, colon cancer or liver cancer, more particularly
androgen responsive cancers such as prostate cancer, breast cancer or benign
prostatic hypertrophy.

(g) HE3235 means the compound 17a-ethynyl-5a-androstane-3a, 17ß-diol, and any
salts, solutions, suspensions, solvates, hydrates and/or crystalline and
amorphous forms thereof.

(h) Improvement means any new Know-How or other technical information related to
HE3235 or any Licensed Product that Licensor or Licensor’s Affiliates,
employees, Collaborators or agents solely discovers, develops or obtains after
the Effective Date, wherein the Improvement has been accepted in writing by
Licensee as included under the terms of this Agreement. Such acceptance must be
provided within 24 months of its submission to Licensee in a writing that
references this paragraph 2(h). In cases where an Improvement arises from a
third party such as a licensee of Licensor outside the PRC or Hong Kong,
Licensor will try to obtain rights in any such Improvement and offer it to
Licensee for inclusion under the terms of this agreement. Improvement
information may be disclosed or claimed in new provisional or non-provisional
patent applications, including applications filed in accord with the terms of
the Patent Cooperation Treaty (“PCT”) or nationally in China or it may be
supplied to Licensee in confidence as a written report or as a summary of
information provided to Licensee orally and then later as a written description
or report with sufficient detail to fully describe the Improvement. Improvements
include any useful change in the formulation, preparation, means of delivery,
dosage, packaging, manufacture, or any new or expanded therapeutic indication
for any Licensed Product or HE3235, which is developed after the Effective Date
and during the Term of this Agreement.



--------------------------------------------------------------------------------

(i) Joint Improvement means any Improvement that (i) Licensor or Licensor’s
Affiliates, Collaborators or licensees and (ii) Licensee and any Sublicensee,
Affiliate or Collaborator jointly discovers, develops or obtains after the
Effective Date, wherein the Joint Improvement has been accepted in writing by
Licensee and Licensor as included under the terms of this Agreement. Such
acceptance must be provided within 24 months of its submission to Licensor or
Licensee in a writing that references this paragraph 2(i). As used herein, a
Joint Improvement requires from either Licensor, Licensee or another party under
the terms of this Agreement a documented contribution from each party, or an
employee, Collaborator, Sublicensee or licensee, a contribution that is at least
one needed to confer inventor status on the contributing individual under U.S.
patent law. Joint Improvement information may be contained in new provisional or
non-provisional patent applications, including applications filed with the PCT
or nationally in China or it may be described in a written report, patent
application or as a summary of information communicated between Licensor and
Licensee orally and then later as a written description or report with
sufficient detail to fully describe the Improvement. Joint Improvements may be
conceived, discovered or reduced to practice jointly by one or more personnel,
agents, contractors or Collaborators of Licensor and Licensee or their
Affiliates or Sublicensees. Joint Improvements include any useful change in the
formulation, preparation, means of delivery, dosage, packaging, manufacture, or
any new or expanded therapeutic indication for any Licensed Product or HE3235,
which is developed after the Effective Date and during the Term of this
Agreement.

(j) Know-How means all technical information related to HE3235 being known to
Licensor or in Licensor’s possession as of the Effective Date of this Agreement
or having been developed during the term of this agreement either by Licensee or
jointly by Licensor and Licensee or any Affiliate, Licensee Affiliate or
Licensor licensee. Know-How includes nonclinical and preclinical protocols and
data and clinical protocols and data obtained by Licensor’s personnel, agents,
Collaborators or contractors relating to any Licensed Product, including
research or information related to clinical protocols and data obtained
therefrom, preclinical research protocols and data obtained therefrom, including
information regarding the stability and metabolism of any compound or
composition covered by a Valid Claim. Know-How also includes Licensor’s
regulatory documents, regulatory strategy and information regarding formulations
containing HE3235, synthesis methods, compound stability and analytic protocols
for detecting or quantifying HE3235 and its metabolites in vitro or in vivo.
Know-How may be maintained as Confidential Information under this Agreement or
it may be included in one or more patents or patent applications that are
published or otherwise made public after the Effective Date, which publication
will be permitted only by mutual written consent, wherein such consent will not
be unreasonably withheld. Licensee understands and agrees that this Agreement
expressly includes valuable Know-How related to HE3235 and that the use of such
Know-How will facilitate the development and commercialization of HE3235.

(i) Licensed Product means (a) HE3235, any composition containing HE3235, any
article containing HE3235, e.g., a package, wherein the HE3235, composition or
article is covered by a Valid Claim and/or was developed at least in part with
the use of Know-How, and (b) any method to make or use or HE3235 that is covered
by a Valid Claim and/or was developed at least in part with the use of Know-How.
The Valid Claim is limited to claims in any patent or patent application
(a) listed at Exhibit A (“Licensed Patents”), including any national phase
filing in the PRC or Hong Kong, (b) any division, continuation, renewal or
extension of any patent or patent application listed at Exhibit A and (c) any
Improvement, Joint Improvement or Licensee Improvement related to HE3235, which
may be disclosed or claimed in a continuation-in-part application, a provisional
U.S. application, a patent application filed in the PRC or Hong Kong or patent
application filed under the provisions of the PCT or another type of patent or
patent application, provided that such continuation-in-part, U.S. provisional,
or PCT patent application can be a valid priority application for any patent or
patent application in the PRC or Hong Kong. The patents or applications that
cover the Licensed Product and are, or will become, subject to the terms of this
Agreement are listed in Exhibit A, which is part of this Agreement.

(k) Licensee Improvement means any Improvement that Licensee, any Sublicensee or
their Affiliates solely discovers, develops or obtains after the Effective Date
and during the term of this Agreement, wherein the Improvement has been accepted
in writing by Licensor as included under the terms of this Agreement. Such
acceptance must be provided within 24 months of its submission to Licensor in a
writing that references this paragraph 2(k). Licensee Improvement information
may be contained in new provisional or non-provisional patent applications,
including applications filed with the PCT or nationally in China or it may be
supplied to Licensor as Confidential Information as a written report, patent
application or as a summary of information provided to Licensor orally and then
later as a written description or report with sufficient detail to fully
describe the Improvement. Licensee Improvements include any useful change in the
formulation, preparation, means of delivery, dosage, packaging, manufacture, or
any new or expanded therapeutic indication for any Licensed Product or HE3235,
which is developed after the Effective Date and during the Term of this
Agreement.



--------------------------------------------------------------------------------

(l) Net Profits means profits in sales of Licensed Product as calculated
according to generally accepted accounting standards in China. Income taxes paid
by the Licensee, as required by law, will be apportioned to each party by the
respective percentages. Licensee will report Licensor’s apportioned income taxes
in a manner to permit Licensor to receive income tax credits for Licensor’s
portion of taxes paid by the Licensee.

(m) Sublicense means an agreement as provided under paragraph 3(b) with a third
party, other than an Affiliate, granting such party one or more rights
hereunder.

(n) Sublicensee means any third party with which Licensee executes a Sublicense
by mutual agreement between the Licensee and Licensor

(o) Valid Claim means an issued or pending claim covering or reciting HE3235 or
a Licensed Product in a patent or application as defined for a Licensed Product,
wherein the issued claim is enforceable, the pending claim is reasonably
believed to be patentable and enforceable after issuance or any issued or
pending claim has not been held invalid by an unappealed or unappealable
decision of a court or other authority of competent jurisdiction. A Valid Claim
may claim or cover (i) physical forms of HE3235, e.g., specific crystal forms,
(ii) compositions that contain HE3235, e.g., formulations or Dosage Forms,
(iii) a method of using HE3235, e.g., the use of HE3235 to treat a clinical
condition or disease, (iv) articles that contain HE3235, e.g., vials or packages
containing an HE3235 formulation or Dosage Form, which may also contain a label
or instructions for use and (v) any other subject matter related to HE3235,
e.g., methods to analyze or quantify HE3235 in biological samples such as
tissue, urine, blood or serum.

3. LICENSES.

(a) Exclusive License. Licensor hereby grants to Licensee and its Affiliates an
exclusive license to make, have made, use and sell any Licensed Product in the
PRC and Hong Kong.

(b) Sublicenses. Licensor has the sole and exclusive right to grant by advance
written permission to Licensee and its Affiliates the right to grant one or more
Sublicenses to make, have made, use and sell the Licensed Products in the PRC
and Hong Kong. For clarity, no Sublicense will include the right to import
Licensed Product, e.g., HE3235 or a Dosage Form that contains HE3235, into the
PRC or Hong Kong. Licensee will deliver to Licensor a true and correct copy in
Mandarin Chinese of each Sublicense granted by Licensee, and any modification or
termination thereof, within 10 days after execution, modification or
termination. This right to grant Sublicenses does not include the right for any
Sublicensee to grant any further sublicense and no sub-sublicenses are permitted
under this Agreement. Licensee agrees that any Sublicense will provide that such
Sublicense cannot be modified or terminated except in writing, copies in
Mandarin Chinese of any of which will be provided to Licensor within 10 days of
the effective date of such modification or termination. Licensor will treat any
Sublicense as Confidential Information.

(c) Licensee Improvements. Licensee hereby irrevocably grants to Licensor an
exclusive royalty-free license to make, have made, use, import and sell any
Licensee Improvement or Joint Improvement related to HE3235 or any Licensed
Product, including a Licensed Product that may be covered by a Valid Claim in
any country or region outside of the PRC and Hong Kong. Outside of the PRC and
Hong Kong, Licensor will be Licensees’ sole agent with a commission of[ * ]% of
sales outside of China or Hong Kong (where sales for this paragraph 3(c) mean
the gross proceeds from commercial or retail sales of the Licensed Products that
is due, or otherwise received by, Licensor or its Affiliates from third party
customers for such Licensed Products, less: (i) reasonable credited allowances
actually granted to such third party customers for spoiled, damaged, rejected,
recalled, outdated or returned Licensed Products, (ii) the amounts of reasonable
trade and cash discounts actually allowed, to the extent such trade and cash
discounts are specifically allowed on account of the purchase of such Licensed
Products, (iii) sales taxes, excise taxes, use taxes and import/export duties
and any other government charges (other than taxes on income) actually due or
incurred or paid by Licensor, or its Affiliates, in connection with the sales of
the Licensed Products to any third party, and (iv) reasonable allowances,
adjustments, reimbursements, discounts, chargebacks and rebates actually granted
to



--------------------------------------------------------------------------------

third parties, including, but not limited to, rebates given to health care
organizations or other third parties, and any bona fide payment made in respect
of any sales of Licensed Product to any governmental or quasi-governmental body
or agency) for the licensing or commercialization of Licensee Improvements. In
the event that Licensee or an Affiliate or Sublicensee supplies HE3235 or a
Licensed Product for sale outside the PRC or Hong Kong, Licensee agrees that
such supply will be at the most favorable pricing, less royalties that may
otherwise be due to Licensor.

(d) Retained rights. Licensor and Licensor’s successor in interest retains the
right to grant one or more exclusive or non-exclusive licenses to Improvements,
Joint Improvements, Licensee Improvements, Know-How and/or any foreign
counterparts of the Licensed Patents in any country or region outside of the PRC
and Hong Kong.

(e) Limitations. The licenses granted to the Licensee and any of its Affiliates
or Sublicensees and their Affiliates under this Agreement are geographically
limited to the PRC and Hong Kong. The licenses granted to the Licensee and its
Sublicensees and any of their Affiliates under this Agreement are limited to the
rights as provided above.

4. PAYMENTS, ROYALTIES, THIRD PARTY ROYALTIES AND TAXES.

(a) Licensee Payments. Licensee will pay Licensor non-refundable payments
according to the following schedule. Each payment will be payable as of the
times specified below wherein payment will be due within 10 business days. The
currency equivalent value in U.S. dollars specified in paragraph 4(a)(i) and
4(a)(ii) of the amounts actually received on such quantities, based on the rate
of exchange quoted in the Wall Street Journal when payment becomes due, or on
the immediately preceding business day if the Wall Street Journal does not
publish such information when payment becomes due.

(i) The following payments become payable upon the following. These Milestone
payments are not refundable against any future royalty and are payments for
services in connection with performance under this Agreement.

(1) A payment of [ * ] becomes payable to Licensor 10 days after the end of a
phase II clinical trial.

(2) A payment of [ * ] becomes payable to Licensor 10 days after the end of a
phase III clinical trial.

(3) A payment of [ * ] becomes payable to Licensor 10 days after the approval of
a New Drug Application or its Chinese equivalent.

(b) Licensor Payments. Licensor will pay Licensee for revenues received from a
third party or a Licensor Affiliate that acquires rights from Licensor to any
Valid Claim outside of the PRC or Hong Kong, where such Valid Claim arises from
any Joint Improvement or Licensee Improvement and the Valid Claim covers (I) the
manufacturing or sale of HE3235, (II) formulations or any Dosage Form that
contains HE3235 or (III) any method that uses HE3235 in one or more clinical
treatments in or outside the Field of Use. These payments will be determined by
reasonable commercial terms and by mutual agreement. Such payments may be made
as a lump sum, a royalty on sales covered by one or more such Valid Claims by a
third party and/or by another means. Licensor’s payments under this paragraph
4(b) will be due on the same schedule and late payment terms that Licensee’s
royalty payments specified under paragraph 4(f) are due to Licensor. For
Licensor service, Licensee will pay Licensor a commission of [ * ] % of Net
Profits of Licensed Product that employs a product improvement that is covered
by a Valid Claim in a licensed third party improvement from a third party
outside of China or Hong Kong, wherein the improvement is an Improvement or a
Licensee Improvement and is mutually agreed in writing to be superior or
otherwise significantly improve the bioavailability or another useful
pharmaceutical property of HE3235 and the product improvement is used or present
in a Licensed Product.



--------------------------------------------------------------------------------

(c) Royalties to Licensor. Royalties to Licensor will be due and payable
according to the following terms.

(i) Licensee will pay Licensor a royalty of [ * ] % of Net Profits of Licensed
Product as long as there is at least one unexpired Valid Claim in a Licensed
Patent, an Improvement, Joint Improvement or Licensee Improvement and the Valid
Claim covers (I) the manufacturing or sale of HE3235, (II) formulations or any
Dosage Form that contains HE3235 or (III) any method that uses HE3235 in one or
more treatments in the Field of Use. Licensee will pay Licensor a royalty of [ *
] % of Net Profits of Licensed Product that uses a product improvement that is
covered a Valid Claim in a Licensee Improvement, wherein the product improvement
is mutually agreed in writing to be superior or otherwise significantly improve
the bioavailability or another useful pharmaceutical property of HE3235 and the
product improvement is used or present in a Licensed Product.

(ii) Licensee will pay Licensor a royalty of [ * ] % of Net Profits of Licensed
Product that is covered by an issued and valid claim in a Joint Improvement or
Licensee Improvement and there is no unexpired Valid Claim remaining in or
arising from any Licensed Patent or Improvement, where such Valid Claim covers
(I) the manufacturing or sale of HE3235, (II) formulations or any Dosage Form
that contains HE3235 or (III) methods that use HE3235 in one or more treatments
in the Field of Use.

(iii) If Licensee enters into one or more sublicense agreements before the end
of the last phase II clinical trial for each or any clinical indication in the
Field of Use, Licensee will pay [ * ] % of all royalties on all Net Profits that
Licensee is paid under each sublicense. If Licensee enters into one or more
sublicense agreements before the end of the last phase III clinical trial for
each or any clinical indication in the Field of Use, Licensee will pay [ * ] %
of all royalties on all Net Profits that Licensee is paid under each sublicense.
If Licensee enters into one or more sublicense agreements after the end of the
last phase III clinical trial for each or any clinical indication in the Field
of Use but before the first royalty generating sale in China or Hong Kong,
Licensee will pay [ * ] % of all royalties on all Net Profits that Licensee is
paid under each sublicense. As used herein, the end of any clinical trial, e.g.,
phase II clinical trial or phase III clinical trial means that dosing of
patients has been completed and the results have been analyzed in sufficient
detail to professionally assess the relative success of the clinical trial’s
initially planned goals.

(d) Payment and Royalty term. The payments and royalties described in paragraphs
4(b) and 4(c) will be payable on Net Profits of Licensed Product that is made or
obtained during the term of this Agreement but sold after termination. The
obligation to pay royalties continues until the later of (i) at least one
unexpired Valid Claim covers any Licensed Product that is generating any Net
Profits and (ii) no Valid Claim covers any of the Licensed Product that is
generating any Net Profits, but no Competing Generic Product has been sold in
the PRC or Hong Kong. Royalties due on Licensed Product sales become payable
after the first actual sale that generates Net Profits, but payments to Licensor
will be made quarterly beginning after the end of the first calendar quarter in
which such sales occurred.

(e) Taxes. Licensor will be responsible and liable for payment of all applicable
taxes including withholding taxes on payments from Licensee under this
agreement. Licensee is responsible and liable for payment of its tax obligations
under applicable laws and regulations. Licensee is responsible and liable for
tax obligations under applicable laws and regulations of any of its Affiliates,
Sublicensees or Sublicensee Affiliates.

(f) Payments. All quarterly payments will be due 30 days after the end of the
preceding calendar quarter. Licensee will make payments to Licensor by wire
transfer without deductions for the transfer or related costs to a bank and bank
account that Licensor will provide to Licensee in writing at least 5 business
days before any payment under this Agreement is finally due. Any payment or
royalty that is paid within 30 days after the due date will include a late fee
of 0.5% of the overdue amount. Any payment or royalty that is paid 31-60 days
after the due date will include a late fee of 1% of the overdue amount. Any
payment or royalty that is paid more than 60 days after the due date will
include a late fee of 2% of the overdue amount, but in no case will such late
payment be made more than 90 days after the due date, unless otherwise agreed in
writing.



--------------------------------------------------------------------------------

5. REPORTS.

(a) Quarterly royalty reports. Beginning with the first calendar quarter where a
royalty becomes payable on Net Profits, Licensee will deliver to Licensor a
quarterly report in English along with the quarterly payment for that quarter.
The quarterly report will include the information described in this paragraph
5(a) regarding the activities of Licensee any Sublicensee and their Affiliates.
Once the first quarter in which a royalty becomes payable has been reached,
quarterly reports will be submitted in all subsequent quarters as long as this
Agreement is in force and a royalty on Net Profits of any Licensed Product would
still be due, including in quarters when no royalty is determined to be due.
Licensee’s chief financial officer, or that officer’s responsible designee,
shall certify in writing that each quarterly report is correct and complete.
Licensor may review any quarterly report by, e.g., an internal review or review
by an independent accounting firm, to verify that the underlying records and
report is correct and complete. Each quarterly report will include the following
information as it pertains to the preceding calendar quarter that has just
ended.

(i) The quantity or amount of Licensed Product billed by Licensee, Licensee’s
Affiliates, any Sublicensees and their Affiliates on sales or other transfers
that generated Net Profits and royalties. The quantity billed will state the
number of clinical units, e.g., unit doses for any compound, composition, kit or
package or doses of any Dosage Form, and/or the number of courses, e.g.,
clinical treatment courses, for any method (compound, composition, method of use
or other product such as packages containing a covered composition) that such
clinical units or Dosage Form can supply. Each quantity will be stated
separately for each entity that is obligated to pay any royalty under this
agreement.

(ii) The currency equivalent value in U.S. dollars as specified in paragraph
5(a)(i) of the amounts actually received on such quantities, based on the rate
of exchange quoted in the Wall Street Journal on the last business day of the
quarter, or on the immediately preceding business day if the Wall Street Journal
does not publish such information on the last business day of the quarter; and

(iii) A computation of royalties based on the value of Net Profits based on the
value determined under paragraph 5(a)(ii) above.

(b) Licensor Improvement reports. Licensor will provide to Licensee a report in
English describing any significant progress or discovery that may potentially be
necessary or helpful in the development, commercialization or sale of HE3235 or
any Licensed Product. Such reports are contingent on the discovery or
development of such Improvements. Licensor is under no obligation to pursue the
discovery or development of Improvements and no such reports may be required
hereunder. If an Improvement from Licensor activity arises, a report will be
submitted to Licensee within thirty days from the time when a sufficient
understanding or data is acquired to reasonably recognize an Improvement as
such. Any such Licensor Improvement report constitutes Confidential Information
hereunder.

(c) Licensor clinical reports. Licensor will provide to Licensee a copy of
Licensor’s (i) existing clinical reports related to HE3235 and (ii) new clinical
reports related to HE3235 that Licensor may elect to generate or create after
the Effective Date. Such reports will contain Know-How and other information
related to HE3235, including (i) information about methods to make HE3235 that
are suitable for clinical supplies, (ii) information related to the stability of
HE3235 and/or formulations that contain it and (iii) information related to
adverse events, toxicities, and clinical efficacy that have been or will be
observed in clinical trials of patients treated with HE3235. Any such Licensor
clinical report constitutes Confidential Information hereunder. Licensee may
make one or more copies of Licensor clinical reports as needed to perform under
the terms of this Agreement and Licensee may provide copies to its Affiliates or
Sublicensees as needed.

(d) Licensee clinical and development reports. Licensee, or its Affiliates or
Sublicensees will provide to Licensor summary development reports in English
that Licensee prepares to document clinical and development activities for
HE3235. The summary reports will refer to detailed underlying reports that
Licensee, Sublicensees or any Affiliates have prepared in Mandarin Chinese,
wherein such detailed reports will be available to Licensor or its successor in
interest as one or more electronic files. Such Licensee development reports will
contain, where applicable, information regarding (i) HE3235 and Dosage Form
manufacturing, purity and stability, (ii) any observed evidence of toxicity
related or possibly related to HE3235 in any human clinical trial and animal
study, (iii) any observed evidence of efficacy related or possibly related to
HE3235 in any human clinical trial and animal study, (iv) HE3235 treatment
protocols Licensee uses in its human and animal studies, (v) information
Licensee obtains from post marketing



--------------------------------------------------------------------------------

surveillance or monitoring activities after HE3235 has been approved for sale in
the Field of Use and/or (v) any other information reasonably related to
Licensee’s development activities for HE3235. Licensee will provide to Licensor
a copy of such development reports within 15 days of their preparation, but
Licensee or its Affiliates or Sublicensees will prepare such development reports
according to their own development schedules. Information in Licensee
development reports will be Confidential Information, although Licensee
understands that Licensor or an Affiliate, or licensee of Licensor may be
required to provide at least some of such Confidential Information to regulatory
agencies including the U.S. Food and Drug Administration, the European Medicines
Agency or other regulatory agencies. If Licensor is required to disclose some or
all of such Confidential Information to a regulatory agency or other authority
of competent jurisdiction, Licensor will provide Licensee with written notice of
such requirement and will work to limit the disclosure to such regulatory
agency.

6. DILIGENCE. Licensee agrees to perform development and other tasks to attain
the milestones listed at paragraph 4(a)(i) (“Milestones”) by the times specified
in a project plan for any Field of Use. Such project plans will be prepared in
cooperation with the SFDA and will be added to this Agreement as an Appendix for
each clinical indication or condition. In the event that Licensee reasonably
foresees that a development task cannot be performed by the specified due date,
Licensee will inform Licensor in writing that a due date will or may be missed.
Licensor and Licensee will then confer orally or communicate in writing to
determine the nature of the development delay, its likely length and to discuss
means to resolve the delay. Licensor understands that Licensee may encounter
unexpected problems in developing HE3235 for clinical application in the Field
of Use and such problems may affect the development timeline. In the event of a
delay or failure to meet a task due date, Licensee will inform Licensor of an
anticipated breach in writing and will have 60 days to cure the breach, unless
it is reasonably apparent to Licensor that such breach cannot be cured within 60
days. In such case, Licensor will by negotiated mutual agreement, grant a
reasonable amount of time for Licensee to address any problem or issue that has
or will prevent finishing a Milestone by its due date. Any such negotiated
mutual agreement will become an amendment to this Agreement. Any such amendment
to this Agreement may be made by adding an addendum to this agreement or by
another means that Licensor elects. Licensee, Sublicensees and their Affiliates
will be diligent in attaining the Milestones described at paragraph 4(a)(i). In
the event that there is a delay in attaining a given Milestone due to reasonably
unforeseen regulatory delays, then Licensor and Licensee will agree in advance
on the maximum amount of documented and reasonable undocumented costs for each
delayed Milestone.

7. RECORD KEEPING. Licensor, Licensee, Sublicensees and their Affiliates will
prepare and maintain complete and accurate written records, accounts, notes and
reports of data related to HE3235 and the Licensed Products and results in a
manner that complies with standard scientific, regulatory and clinical practices
and procedures, including scientific, regulatory and clinical practices and
procedures before the SFDA. The records will be in sufficient detail to document
development activities, invention conception, diligence and reduction to
practice and to comply with Licensor’s and Licensee’s reporting obligations
under this Agreement. Without limiting the generality of the foregoing, such
records, accounts, notes and reports will identify the materials and methods
used to generate all such data and results in sufficient detail to permit
repetition of the experiments or protocols by other scientists. Information that
Licensor, Licensee Sublicensees and their Affiliates obtains from such records
will be Confidential Information to the extent that such information is not
already publicly known. On termination of this Agreement, Licensee and any
Sublicensees will return all Know-How and other Confidential Information to
Licensor, except that Licensee may retain one archive copy. Licensor will return
Licensee’s Confidential Information except that Licensor may retain one archive
copy.

8. CONFIDENTIALITY OBLIGATIONS. During the term of this Agreement and for a
period of seven years thereafter, Licensor, Licensee, Sublicensees and their
Affiliates (the “Parties Hereunder”) will maintain all Confidential Information
as confidential and will not disclose any Confidential Information or use any
Confidential Information for any purpose, except (i) as expressly authorized by
this Agreement, (ii) as required by law, rule, regulation or court order,
provided that the party being required to disclose uses reasonable efforts to
obtain a protective order or to seek confidential treatment of any information
that is required to be disclosed, or (iii) to its employees, agents,
consultants, independent contractors and other representatives who require
access to such information to accomplish the purposes of this Agreement so long
as such persons are under obligations of confidentiality, non-disclosure, and
non-use no less stringent than as set forth herein. The Parties Hereunder may
use the Confidential Information only to the extent required to accomplish the
purposes of this Agreement. Licensor or Licensee will promptly notify the other
upon discovery of any material unauthorized use or disclosure of the
Confidential Information.



--------------------------------------------------------------------------------

9. ESTABLISHMENT AND MAINTENANCE OF CONFIDENTIAL INFORMATION. Licensee agrees
that keeping Confidential Information, including Know-How that has not been made
public, and manufacturing and clinical data related to HE3235, in confidence is
important to prevent its uncompensated use by and/or advantage to a third party,
e.g., a generic competitor. The same obligations apply to any Affiliate,
Sublicensee or Sublicensee Affiliate. To insure the security of Confidential
Information, Licensee will limit disclosure of Confidential Information to its
employees and agents who need access to it to perform under this Agreement. When
being stored, written or paper copies containing Confidential Information will
be kept in locked files that are in rooms that are locked at all times with
access controlled at all times, e.g., by key, proximity card, security number
pad, etc. Confidential Information that is in electronic form, e.g., clinical
data or databases, will be kept on servers or computers that are not connected
to the internet and that are not accessible by flash drives, portable hard
drives or other external storage devices. In establishing electronic data or
databases, Licensee will implement controls, including audits, system
validations, audit trails, electronic signatures, and documentation for software
and computer systems involved in processing electronic data that are required by
the SFDA and/or used to demonstrate compliance with any applicable law or
regulatory rule. Licensee will establish suitable controls and documentation
according to one or more pre-established standard operating procedures. Access
to electronic database workstations, which will not be connected to the
internet, will be limited to Licensee’s data management personnel. Such
workstations will be password protected and contain active electronic monitoring
software to permit monitoring of personnel and times at which Confidential
Information is accessed. Such workstations will not be accessible by unsecured
flash drives, portable hard drives or other external storage devices. Servers or
computers that contain or have with access to Confidential Information may be
configured to receive, but not transmit, facsimile image transmissions from
clinical trial sites of clinical or patient data related to HE3235. For clarity,
Licensor may access Licensee’s facilities and records, e.g., standard operating
procedures and secured server rooms, that Licensee uses to establish and
maintain Confidential Information as provided for site visits under this
Agreement.

10. VISITS TO FACILITIES OR STUDY SITES. Employees, agents or other
representatives of Licensor may visit the facilities or study sites of Licensee,
Sublicensees or their Affiliates. Licensee, Sublicensees and their Affiliates
will reasonably assist Licensor in scheduling and facilitating such visits and
allowing (i) access to relevant records and facilities and (ii) reasonable
testing of procedures or activities, e.g., a check of manufacturing facilities
or clinical trial sites or a test of one or more security protocols that
Licensee uses to establish or maintain Confidential Information. Licensor may
visits each of Licensee’s facilities using Licensor’s personnel or agents on a
30 day advance written notice to Licensee. Licensor may similarly conduct an
on-site review of the facilities and records of each Sublicensee and Affiliate.
Licensee, Licensee’s Affiliates, Sublicensees and Affiliates of Sublicensees
will permit access to its or their facilities and records as reasonably required
to allow a complete on-site review of facilities and records, including
financial, sales and manufacturing records related to the Licensed Product.
Licensor will treat such information it obtains from any such audits as
Confidential Information. Licensee has reciprocal site visitation rights. Upon
any expiration or termination of this Agreement, Licensor or its Affiliates or
successor-in-interest will have the right to a final visit to each facility or
site within 12 months from such expiration or termination.

11. PUBLICATIONS. In the event that Licensor or Licensee wish to make a
publication, including any oral disclosure to be made without an obligation of
confidentiality, relating to any performance hereunder, the party proposing a
publication will deliver to the other party a copy of the proposed written
publication at least twenty days before submission for publication, or an
outline of such oral disclosure at least twenty days before presentation.
Licensor and Licensee have the right (a) to propose modifications to a proposed
publication for protection of Confidential Information or other reasons, and
(b) to request a delay in publication to file one or more patent applications to
protect potentially patentable information. If the Licensor or Licensee requests
such a delay, the submitting party will delay submission or presentation of the
publication for a period of ten days to permit the drafting and filing of one or
more patent applications. Upon the expiration of twenty days from delivery of
the proposed written publication or oral disclosure, the submitting party will
be free to proceed with the publication or oral presentation, unless the delay
for patent filings has been requested. For disclosures that do not disclose
patentable information or more than minimal technical information, e.g., a
regulatory submission or press release that discloses the existence of this
Agreement, the identity of its parties, the licensed compound and Field of Use
or other releases for public relations or marketing purposes, the submitting
party will delay submission or presentation of the publication for a period of
five business days, or as much as reasonably possible under applicable laws if
than five days advance notice is not available, from its transmission to the
other party. Licensee understands and agrees that Licensor will need to provide
a copy of this Agreement, with key terms redacted to the extent permitted by law
or regulation, or other Confidential Information to controlling authorities,
e.g., the U.S. Securities and Exchange Commission (“SEC”) or the U.S.



--------------------------------------------------------------------------------

Food and Drug Administration, within less than five days from the time the
reportable event occurs. For clarity, it is understood that filings with the SEC
are made public by U.S. law, for example on the SEC’s website. In no event shall
either Licensor or Licensee publish any Confidential Information of the other
other’s prior written consent, which consent will not be unreasonably be
withheld. The terms of this paragraph are binding on Affiliates and Sublicensees
of Licensor and Licensee.

12. OWNERSHIP, PATENT PROSECUTION, INFRINGEMENT, UNAUTHORIZED DISCLOSURES,
VALIDITY, AWARDS.

(a) Existing intellectual Property. Licensee understands and agrees that the
underlying rights to existing intellectual property that is subject to this
Agreement including without limitation, all intellectual property rights in and
to the patents and patent applications listed for Licensed Product and Know-How,
are owned solely by Licensor. Licensee, Sublicensees or their Affiliates will
not acquire any ownership rights with respect to Licensor’s intellectual
property existing as of the Effective Date.

(b) Improvements. Licensor will solely own Improvements by Licensor or its
Affiliates arising after the Effective Date. Licensor has sole discretion in
electing to file, prosecute or maintain any patent application or patent that
discloses or claims any Improvement. If Licensor elects to not file for patent
protection or elects to discontinue prosecution or maintenance of a patent or
patent application that claims or discloses an Improvement, Licensor will inform
Licensee at least 15 business days in advance of the patent or application
becoming irrevocably expired or abandoned and Licensee may elect to file or to
continue to maintain or prosecute the patent or application. If Licensee
requests a patent filing on an Improvement that Licensor has elected not to
file, Licensor will prepare and file such a patent application in the U.S. at
Licensee’s expense with an opportunity for Licensee to review and comment on the
application at least 10 business days before its filing. If Licensor elects to
not file one or more patent applications that cover an Improvement, Licensee may
elect to file, prosecute and maintain any such patent application at its own
expense. Any such patent applications and patents issuing therefrom that
Licensee files, prosecutes or maintains will remain Improvements under the terms
of this Agreement. Once an Improvement is identified and communicated to
Licensee, it becomes part of this agreement and subject to its terms as Know-How
and/or a Licensed Patent.

(c) Licensee Improvements. Licensee will own Licensee Improvements, including
all rights to any new know-how, trade secret, development, invention, patent,
patent application or other improvements (whether or not patentable) conceived
or reduced to practice in the performance of work conducted under this Agreement
solely by Licensee’s employees, agents, consultants or other representatives.
Licensee will promptly disclose on a confidential basis to Licensor any Licensee
Improvements arising under this Agreement. Licensee may, in its sole discretion,
file and prosecute in its own name and at its own expense, patent applications
on any patentable inventions. If Licensee elects to not file for patent
protection on a Licensee Improvement, Licensor may elect at its own expense, to
prepare, file and prosecute such patent applications. Licensee agrees to execute
and deliver any and all instruments reasonably needed to file and prosecute such
patent applications in any country. If Licensor elects to not file for patent
protection or elects to discontinue prosecution or maintenance of a patent or
patent application that claims or discloses an Licensee Improvement, Licensee
will inform Licensor at least 15 business days in advance of the patent or
application becoming irrevocably expired or abandoned and Licensor may elect to
file or to continue to maintain or prosecute the patent or application. Once a
Licensee Improvement is identified and communicated to Licensor, it becomes part
of this agreement and subject to its terms. Licensor or its Affiliates will be
the sole agent for commercialization and use of Licensee Improvements outside of
the PRC and Hong Kong.

(d) Joint Improvements. Licensor and Licensee will jointly own Joint
Improvements arising after the Effective Date. Licensor may elect to file,
prosecute or maintain any Joint Improvement in its sole discretion and it its
own expense. If Licensor elects to not file for patent protection on a Joint
Improvement, Licensee may elect at its own expense, to prepare, file and
prosecute such patent applications. Licensor and Licensee agree to execute and
deliver any and all instruments to file and prosecute such patent applications
in any country. If Licensor elects to discontinue prosecution or maintenance of
a patent or patent application that claims or discloses a Joint Improvement,
Licensor will inform Licensee at least 15 business days in advance of the patent
or application becoming irrevocably expired or abandoned and Licensee may elect
to file or to continue to maintain or prosecute the patent or application. If
Licensee elects to discontinue prosecution or maintenance of a patent or patent
application that claims or discloses a Joint Improvement, Licensee will inform
Licensor at least 15 business days in advance of the patent or application
becoming irrevocably expired or



--------------------------------------------------------------------------------

abandoned and Licensor may elect to file or to continue to maintain or prosecute
the patent or application. Once a Joint Improvement is identified, it becomes
part of this agreement and subject to its terms. Licensor or its Affiliates will
be the sole agent for commercialization and use of Joint Improvements outside of
the PRC and Hong Kong according to the[ * ] % commission terms described at
paragraph 4(b).

(e) Infringement unauthorized disclosures and validity. Licensee has the right
and power, at its own expense, to defend and enforce any patent and patent
application rights for Licensed Products, and any rights in Know-How or
Confidential Information against any entity or individual who (i) infringes
without authority, any patent or patent application right, (ii) asserts in a
legal proceeding patent or patent application invalidity or unpatentability
against a Licensed Product covered by a Valid Claim or against a patent
application that claims an Improvement, Joint Improvement or Licensee
Improvement and (iii) may or has misappropriated, misused or improperly
disclosed any Know-How or Confidential Information. This right and power
includes the right and power to (a) notify any infringer or unauthorized
discloser that such activities are or may infringe a Valid Claim or is
unauthorized, (b) initiate legal proceedings against unauthorized infringement
or unauthorized information use or disclosure, (c) cause infringement to cease
and (d) seeking an injunction or other similar remedy to prevent improper
disclosure or use of Know-How or Confidential Information. Legal proceedings may
include one or more of filing of a lawsuit, initiation of settlement
negotiations, mediation or arbitration. If Licensee becomes aware of actual or
potential infringement or unauthorized disclosure or an assertion of patent or
patent application invalidity or unenforceability, Licensee will notify Licensor
of such and provide details of pertinent facts within 30 days. Licensor and
Licensee will cooperate to assess the situation and to facilitate a resolution,
although Licensee had the final choice of how it elects to resolve the matter.
Within 90 days from the date Licensor was informed about any actual or potential
infringement, invalidity assertion or misappropriation or misuse of Know-How,
Improvement, Joint Improvement, Licensee Improvement or Confidential
Information, Licensee will inform Licensor in writing of whether Licensee will
exercise its right and power under this paragraph 12(e). If Licensee does not
elect to exercise its right and power under this paragraph 12(e) to defend or
enforce any patent or patent application right, or any right in Know-How,
Improvement, Joint Improvement, Licensee Improvement or Confidential
Information, Licensor may elect to do so at its own expense. In such case,
Licensee will fully cooperate at Licensee’s expense with Licensor’s efforts to
defend and enforce its rights, including providing to Licensor or Licensor’s
agents records and any other materials that may be useful in showing patent
infringement or damages or misappropriation or misuse of Know-How or
Confidential Information. In enforcing or defending any rights hereunder, the
parties will keep each other fully informed of the status and progress of the
enforcement or defense.

(f) Awards. Any award that Licensee receives from its defense or enforcement of
any right or Licensed Patent under this Agreement will be treated as a
royalty-generating Net Profit, after deductions for legal and out-of pocket
expenses in the defense or enforcement. However such an award does not trigger
an ongoing requirement for quarterly reports if such reports are not yet
required as provided in paragraph 5(a). Any award that Licensor receives from
its defense or enforcement of any right under this Agreement will be retained by
Licensor in its entirety.

13. REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY.

(a) Due Authorization. Licensee and Licensor hereby represent and warrant that
they are duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder.

(b) Binding Agreement. Licensee and Licensor hereby represent and warrant that:

(i) This Agreement is a legal and valid obligation binding upon Licensee and
Licensor and it is enforceable in accordance with its terms; and

(ii) The execution, delivery and performance of this Agreement by Licensee and
Licensor does not conflict with or breach any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it.



--------------------------------------------------------------------------------

(c) Warranties and disclaimer of Warranties. Licensor warrants that the
technology underlying this Agreement is accurate, complete and capable of
meeting the targets of this Agreement, which are assessment of the clinical
safety and the clinical efficacy of HE3235 in the Field of Use. Licensee
warrants that Licensee will (i) obtain a license to practice any valid third
party patent if such license is needed to exercise its rights hereunder or
(ii) terminate this agreement in accord with applicable termination provisions
hereunder. Licensee further warrants that Licensee has the permits needed to
make and the permits needed to sell the Licensed Products and that any
Sublicensee or Affiliate will have the necessary permits needed to make and/or
sell the Licensed Products as applicable. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO
THE OTHER PARTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. LICENSEE UNDERSTANDS AND AGREES THAT LICENSED PRODUCTS
HEREUNDER ARE EXPERIMENTAL IN NATURE AND ARE PROVIDED “AS IS” AND WITH NO
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED.

(d) Limitation of liability. Licensor will not be liable for damages from any
actions that Licensee undertakes hereunder, including liability for the conduct
of clinical trials, injury to patients in clinical trials, negligence or
misconduct by Licensee’s employees, agents, Sublicensees or Affiliates or the
failure of HE3235 to successfully treat a disease or condition. Licensee will
buy and maintain liability insurance sufficient to cover its liabilities for
performance under this Agreement. The amount of such insurance will be in
accordance with normal standards for the conduct of clinical trials.

(e) Compliance with applicable law. In exercising its rights under this
Agreement, Licensee will comply with all applicable laws and government
regulations, including all tax and regulatory laws and regulations.

14. INDEMNIFICATION. Licensee and its Sublicensees and their Affiliates will
defend, indemnify and hold harmless Licensor, its officers, employees, and
agents from and against any and all claims, demands, losses and expenses of any
nature, including but not limited to attorney’s fees, death, personal injury,
illness, property damage or product liability arising from or in connection with
any of the following: (a) any use by Licensee or Sublicensee of HE3235 or any
Licensed Product, including any compound, composition, Dosage Form, method or
process covered by any Valid Claim; or (b) any statement, representation, or
warranty, sale or other disposition of HE3235 or any Licensed Product by
Licensee or any Sublicensee or other transferees with respect thereto; or
(c) the use of any Licensed Product by any other person in the PRC or Hong Kong.

15. TERM AND TERMINATION.

(a) Term. This Agreement expires at the latest of (i) when the last Valid Claim
in a Licensed Patent or in an Improvement, Licensee Improvement or Joint
Improvement patent expires or is finally and irrevocably held to be invalid or
unenforceable by an authority of competent jurisdiction and (ii) the first
documented, lawful third party sale of a Competing Generic Product in the PRC or
Hong Kong, unless terminated earlier as provided herein or unless extended by
mutual written agreement.

(b) Termination by Licensor. This Agreement may be terminated by Licensor at any
time upon written notice to Licensee if (i) Licensee is more than 90 days late
in paying any fee or royalty that is due hereunder, (ii) Licensee has not met
diligence deadlines described for the Milestones or has not cured any such
breach within 90 days or (iii) by advance mutual agreement.

(c) Termination by Licensee. This Agreement may be terminated by Licensee at any
time upon 30 days advance written notice to Licensor if Licensee has reasonably
determined that, based on clinical trial data that has been disclosed in one or
more detailed reports to Licensor, Licensed Products cannot meet regulatory
approval requirements and will not be marketable in the PRC or Hong Kong.
Licensee may also terminate this Agreement at any time on 60 days advance
written notice to Licensor.

(d) Termination by Licensor and Licensee. Licensor and Licensee will terminate
this Agreement at any time by mutual written agreement if Licensee is unable to
obtain a license on reasonable commercial terms to a valid and enforceable third
party patent that fully blocks Licensee’s, Sublicensee’s or an Affiliate’s
ability to continue to develop or otherwise make, use or sell at least one
Licensed Product that is covered by at least one Valid Claim. Termination under
this paragraph will not be triggered by any third party patent claim that does
or may partially block development or commercialization options for the Licensed



--------------------------------------------------------------------------------

Products, e.g., a new Dosage Form containing HE3235 or a new method to make
HE3235, where remaining non-infringing development or commercialization options,
e.g., Dosage Forms or synthesis methods, are adequate to permit continued
development or commercialization. In the event that a third party claims that
Licensee, a Sublicensee or an Affiliate is infringing a patent that the third
party or another party owns, Licensor and Licensee will cooperate to determine
if such claim is true and accurate, including determination of whether (i) the
asserted third party patent fully blocks all viable (profitable) development or
commercialization options for Licensed Products and/or (ii) the asserted third
party patent is in fact valid or enforceable. Such Licensor and Licensee
cooperation will include a review of Licensee’s allegedly infringing operations,
which may include a visit by Licensor, at Licensor’s sole discretion, to one or
more implicated sites and/or a review of relevant Licensee, Sublicensee or
Affiliate records to determine if the third party infringement claim is valid.
If a third party patent is asserted against Licensee, a Sublicensee or an
Affiliate, Licensee has the right to defend against such claim. If Licensee
declines to defend against such third party claim, Licensee will notify Licensor
in writing at least 30 days before any deadline to respond to the third party’s
claim is due. Licensor may then elect to defend against such claim. If Licensor
and Licensee do not defend against such third party claim, Licensor and Licensee
will terminate this Agreement at any time by mutual written agreement. Licensee
may offset 50% of reasonable documented costs for its defense against any such
third party claim against any royalty due for Net Profits that occur with 12
months from the date that such reasonable expenses incurred. Licensor may bill
Licensee, and Licensee will pay within 30 days of receipt of such invoice, 50%
of Licensor’s reasonable documented costs for its defense against any such third
party claim. If a third party claim of patent infringement is defended by
Licensee or Licensor as provided hereunder and such claim is finally found to be
true or valid by the highest authority of competent jurisdiction and all rights
of appeal have been exhausted, or before then by mutual consent between Licensor
and Licensee, Licensor and Licensee will terminate this Agreement in writing.

(e) Reversion of rights on termination by Licensor. On any termination of this
Agreement by Licensor, any license, Sublicense and other rights that were
granted under this Agreement to Licensee or Sublicensees, including rights in
Licensed Patents, Improvements and Know-How, revert to Licensor. Licensor
retains ownership of the Licensed Patents, Know-How and Improvements. Any
Sublicenses inure to the benefit of Licensor and the royalty, confidentiality
and reporting obligations of any Sublicensee or Sublicensee Affiliate will
become the same as Licensee’s obligations under this Agreement. Licensor retains
co-ownership rights in Joint Improvements. Licensee retains ownership of
Licensee Improvements and co-ownership rights in Joint Improvements.

(f) Reversion of rights on termination by Licensee. On any termination of this
Agreement by Licensee, any licenses or rights that were granted under this
Agreement to Licensor, including rights in Licensee Improvements and related
know-how of Licensee, revert to Licensor. Licensee retains ownership of the
Licensee’s know-how and Licensee Improvements. Any Sublicenses inure to the
benefit of Licensor and the royalty, confidentiality and reporting obligations
of any Sublicensee or Sublicensee Affiliate will become the same as Licensee’s
obligations under this Agreement. Licensee retains co-ownership rights in Joint
Improvements. Licensor retains ownership of licensed Patents, Improvements and
its Know-How and co-ownership rights in Joint Improvements.

(g) Confidential Information after termination. Upon any termination or
expiration of this Agreement, Licensee, any Sublicensee and their Affiliates
will return to Licensor or its Affiliates or successor-in-interest all
Confidential Information, provided that Licensee, Sublicensees and their
Affiliates may retain one copy for archive purposes.

(h) Survival upon Termination. Expiration or termination of this Agreement will
not relieve the parties of any obligation accruing before such expiration or
termination. Paragraphs 3, 4, 5, 7, 8, 9, 10, 11, 12, 13(c), 13(d), 14, 15(e),
15(f), 15(g), 15(h) and 16 will survive termination of this Agreement.

16. MISCELLANEOUS.

(a) Assignment by Licensor. Except as expressly provided in this paragraph
16(a), neither this Agreement nor any rights or obligations hereunder may be
assigned or otherwise transferred by Licensor. Licensor may assign this
Agreement and its rights and obligations hereunder without consent (i) in
connection with the transfer or sale of all or substantially all of the business
of Licensor to which this Agreement relates, whether by merger, sale of stock,
sale of assets or otherwise, or (ii) to any Affiliate



--------------------------------------------------------------------------------

Collaborator or licensee of Licensor. The rights and obligations of the parties
under this Agreement will be binding upon and inure to the benefit of the
successors and permitted assigns of the parties. Notwithstanding the foregoing,
Licensor and Licensee understand that in the event that Licensor ceases
operations, Licensee or another buyer may purchase some or all of Licensor’s
assets at market value, which may include some or all of Licensed Patents,
Improvements, Joint Improvements, Licensor’s Know How and Licensee’s obligations
under this Agreement. Any other assignment by Licensor not in accordance with
these terms will be void.

(b) Assignment by Licensee. Licensee may assign or otherwise transfer its rights
under this Agreement to a third party, Affiliate or Sublicensee in the PRC or
Hong Kong, provided that such entity is competent to perform the tasks described
herein. Licensee’s right to assign or transfer its rights under this Agreement
may be made by a lump sum sale to a third party or Affiliate buyer without
royalty obligations for Net Profits after the date of the assignment or
transfer. In consideration of this right to assign or transfer Licensee will pay
Licensor [ * ] % in U.S. dollars of any amount that the assignee or transferee
pays to Licensee, before the completion of any Phase II clinical trial, [ * ] %
before the completion of any Phase III clinical trial and [ * ] % after
completion of any Phase III clinical trial. The value of the rights transferred
by Licensee hereunder will be determined by mutually agreed market estimates at
the time of a proposed assignment or transfer. This right of assignment or
transfer is subject to a right of first refusal by Licensor to accept the terms
of Licensee’s proposed assignment or transfer, which right must be exercised in
writing within six months from the date that Licensee notifies Licensor in
writing that it intends to assign or transfer its rights hereunder. Any other
assignment or transfer by Licensee not in accordance with these terms will be
void, unless mutually agreed upon in writing.

(c) Governing law and disputes. This Agreement will be governed by, and
construed and enforced in accordance with, the applicable laws and/or
regulations of Hong Kong. Any disputes, controversy or claim arising under this
Agreement that cannot be settled by negotiations between Licensor and Licensee
will be adjudicated by binding arbitration under the law of Hong Kong at the
Hong Kong International Arbitration Centre or at another location in Hong Kong
mutually agreed upon within 15 business days of written notice of a request by
either party to arbitrate at a different location in Hong Kong. Any such
dispute, controversy or claim will be settled by arbitration in accordance with
the UNITED Nations Commission on International Trade Law (“UNCITRAL”)
Arbitration Rules in force as of the date Licensor or Licensee initiates
arbitral proceedings by written notice as provided under UNCITRAL Arbitration
Rules, except to the extent that anything in this paragraph (b) differs, in
which case the provisions this paragraph (b) are controlling. The number of
arbitrators will be three and the language to be used in the arbitral
proceedings will be English. It is understood by Licensor and Licensee that this
Agreement may be signed both in English and Chinese counterparts, but that the
English document will be used and it will control in the case of one or more
disputes.

(d) Force Majeure. Notwithstanding any provision in this Agreement to the
contrary, if either party is delayed or prevented from fulfilling any of its
obligations under this Agreement by reason of any cause beyond its reasonable
control, including but not limited to acts of God, fire, strike, flood, riot,
war, delay of transportation or inability to obtain necessary raw materials
through normal commercial channels, then that party shall not be liable under
this Agreement for damages as a result of the delay or failure. Any party
affected by such a cause shall notify the other party and the particulars
thereof within 15 days of the occurrence of such cause beyond its reasonable
control.

(e) Severability. In case any provision of this Agreement will be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.

(f) Amendments. Unless otherwise expressly allowed, this Agreement may be
amended from time to time, only with the prior written approval of both Licensee
and Licensor.

(g) Entire Agreement; Conflict of Terms. This Agreement, together with any and
all subsequent Addendums or revisions hereto, sets forth the complete and final
agreement of the parties with respect to the matters covered, and supersedes and
terminates all prior agreements and understandings between the parties, whether
oral or written, with respect to the matters covered.



--------------------------------------------------------------------------------

(h) Independent Contractors. It is expressly agreed that the parties will be
independent contractors and that the relationship between the parties will not
constitute a partnership, joint venture or agency of any kind. Neither party
will have the authority to make any statements, representations or commitments
of any kind, or to take any action, which will be binding on the other party,
without the prior written consent of the other party.

(i) Notices. All notices and other communications provided for hereunder will be
in writing and will be mailed by first-class, registered or certified mail,
postage paid, or delivered personally, by overnight delivery service or by
facsimile, with confirmation of receipt, or by email with confirmation of
receipt. Address information is as follows:

 

If to Licensee:   

Harbor BioSciences, Inc.

9171 Towne Centre Drive, Suite 180,

   San Diego, California 92122    Attention: General Counsel    Email:
dmuenchau@harborbiosciences.com    Telephone: 858-587-9333    Facsimile:
858-558-6470 If to Licensor:    China Institute of Pharmaceutical Industry   
Shanghai, PR China    Attention: Xio XuHia, Gao Li    Email: gaol@sipi.com.cn   
Telephone: 8621-6247-2530    Facsimile: 8621-6279-1715

Either party may by unilateral notice amend this Agreement to change an address
or individual to which notices and communications will thereafter be sent. Such
notices sent by facsimile will be effective upon confirmation of receipt,
notices sent by mail or overnight delivery service will be effective upon
receipt, and notices given personally will be effective when delivered. Notices
sent by email will be effective upon confirmation of receipt by confirmation
email.

(j) Headings. The captions contained in this Agreement are not a part of this
Agreement, but are guides or labels to assist in locating Agreement provisions
and reading them.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

(l) Equitable Relief. Licensee and Licensor each agrees that any breach of this
Agreement by Licensee, it Sublicensees or Affiliates would cause irreparable
harm for which Licensor would not be fully or adequately compensated by recovery
of monetary damages. Accordingly, in the event of any such violation or
threatened violation, the Company is entitled to enforce this Agreement by
equitable remedies, including injunction or specific performance, in addition to
any other remedy available at law or in equity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have properly executed this Agreement by the
following signatures.

 

HARBOR BIOSCIENCES, INC.     

CHINA INSTITUTE OF

PHARMACEUTICAL INDUSTRY

By:   /s/ James M. Frincke                       
                                             By:    /s/ Yu Xiong
                                                                         Name:  
James M. Frincke                         
                                               Name:   
Yu Xiong                                                                     
           Title:   Chief Executive Officer                       
                                       Title:   
Vice President                          
                                             Date:  
December 21, 2010                        
                                              Date:   
December 21, 2010                                                            

EXHIBIT A

Licensed Patents

Chinese patent application Nos. 200980104255X;

U.S. provisional patent application No. 61/423,457;

Hong Kong patent applications based on the U.S. application listed above; and

Patent applications that can be a valid priority application in the PRC or Hong
Kong and are filed after the Effective Date and that disclose or claim any
Improvement, Joint Improvement or Licensee Improvement and any patents that may
issue therefrom in the PRC or Hong Kong.